Howard, J.
— The demand of dower must be made “of the person who is seized of the freehold at the time of making the demand, if he bo in this State, otherwise, of the tenant in possession;” and the action to recover dower must be commenced within one year, but not within one month after making such demand. R. S. c. 144, <§> 1, 2. The form and manner of making the demand is not prescribed by statute. It may be made by parole, and by one authorized by parole ; and it is not necessary that it should be made upon the land of which dower is claimed. Baker v. Baker, 4 Maine, 67. It may be proved as an act in pais, by admissions of the party of whom it was made, or by positive and direct testimony, or it may be inferred from facts and circumstances proved.
The question raised by the report in. this case is, as to the sufficiency of the demand of dower. There was evidence at the trial tending to show that a demand in writing, *96signed by the demandant, and unobjectionable in form and substance, was left, by one whose agency is not disputed, at the dwellinghouse of the tenant, seasonably for the commencement of this action ; that the writing was then read by the wife of the tenant, and a witness then at work for him, in his house, he not being in the house at the time ; that it lay upon the table in the house ; and that the tenant has said to the witness, “ that they had demanded her dower,” and that as he had a deed of warranty, “ he was not troubled about it.” Upon this' evidence a jury would be authorized to infer that the tenant received the paper, and knew its contents at the time, and if they found that it was signed by the demandant, and seasonably left at the dwellinghouse of the tenant, it would constitute a sufficient demand of dower. Positive proof of a personal demand is not, in all cases attainable ; as when the tenant is concealed, or not accessible, although in the State. A demand in writing, and signed by the demandant, may be regarded as made when it was received by the tenant, although not originally made upon him in person. In Burbank v. Day, 12 Metc. 557, the Court say, that when made upon two of the tenants, by leaving an attested copy at each of their dwellinghouses, it was not such a demand as the statute of Massachusetts required. There was no further evidence that those tenants received the demands or copies. But in this case, it may fairly be presumed from the evidence, that the tenant received the original demand, which upon the supposed finding of the jury, as stated in the report, would be sufficient.
The default must stand, according to the agreement, and judgment will be entered for the demandant.
Tenney, Wells, Rice and Appleton, J. J., concurred.